 In the Matterof CHRYSLERMOTORPARTS CORPORATION DIVISION OFCHRYSLER CORPORATIONandUNITED AUTOMOBILE,AGRICULTURAL ANDAIRCRAFT WORKERS OF AMERICA, C I 0..Case No R-3954 -Decided July 11, 1942Jurisdictionautomobile pacts distributing industryInvestigation and Certification of Representatives: existence of questionstipulationthat Companyrefused to accord petitioner recognition until cer-tified by the Board,employees temporarily laid off and employee in armedforcesheldeligible to vote,employeelined for temporary work onlyheldineligibleto vote, electionnecessaryUnit Appropriate for Collective Bargaining. all employees in two of Company'splants, includingthe unit packingdep.iitment,but excluding supervisors, officeworkers, and plant protection employees or watchmenMr Blair Foster, Mr Henry J Miller,andMr J S.Reese,ofAtlanta, Ga., for the CompanyMr C H Gilman,of Atlanta, Ga , for the Union-Miss Melrvern R Krelow,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Automobile, Agricultural andAnciaft Workeis of America, C I 0, herein called the Union, alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of Chrysler Motor Parts Corpoi ation Divisionof Chiysler Corporation,' Atlanta, Georgia, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Thomas H Ramsey, Trial Examiner.Said hearing was held at Atlanta, Georgia, on June 19, 1942TheCompany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issuesThe Trial Examiner'srulings made at the hearing aie flee from prejudicial error and arehereby affirmedi Although the formal papers designate the name of the Company as Chrysler MotorPaits Coi poration, the stipulation of the parties concerning commerce refers to the Companyas Chiislei Motor Parts Coipoiation Division of Chrysler Corporation42NLBB,No75'-`313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon theentirerecordinthe case, the Board makes the following :FINDINGS OF FACTITHE BUSINESSOF THE COMPANYChrysler Motor Parts Corporation Division of Chrysler Corpora-tion, is anaffiliate of the Chrysler Corporation having its principaloffice and place of business in Detroit, MichiganThe Company oper-ates several plants of which only Depot No 3 in Atlanta, Georgia, isinvolved in this proceedingThe Company is engaged, at DepotNo. 3, in the wholesale distribution of automobile replacement partsof which almost 100 percent are shipped to Atlanta, Georgia, frompoints without the State of GeorgiaDuring the'first 6 months of1942 sales within the State of Georgia by Depot No 3 averagedapproximately $25,000 per monthSales to points without the Stateof Georgia during the same period averaged approximately $97,000per month.The Company employs approximately 44 employees atDepot No 3IITIIE ORGANIZATION INVOLVEDUnited Automobile, Agricultural and Aircraft Workers of Americaisa labor organization affiliatedwith the Congress of IndustrialOrganizations, admittingto membership employeesof the Company.IIITHE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationhad arisen in that the Union requested exclusive recognition fiom theCompany for the Company's warehouse employees, and the Companyrefused unless and until the Union is certified by the BoardA report piepared by a Field Examiner of the Board, and intro-duced in evidence at the heating, indicates that the Union representsa substantial number of the employees of the Company in the unitalleged by it to be appiopiiate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV THE APPROPRIATE UNITThe Union contends that all employees in the two, plants of theCompany, located at East Point, Georgia, and at the coiner of Marietta2The Field Examiner iepoited that the Union submitted 20 authorization cardsOfthe 20 cards submitted,17 beat the apparently genuine signatures of persons whose namesappeflr on the Company's pay roll of June 1, 1942T«el\e of the cards ate dated bet'^neenMay 1941 and June1942,and 5 ate undatedThere ate approximately 27 employees inthe alleged unit CHRYSLER MOTOR PARTS CORPORATION315Street and Jones Avenue, Atlanta, Georgia, exclusive of supervisors,office workeis, unit packing department, and plant protection employ-ees or watchmen, constitute a unit appropriate for the purposes ofcollective baigamingThe Company took no position with respectto the unitIn September -1941 the Board held an election among substantiallythe same employees of the Company as those in'the unit herein allegedby the Union to be appropriate 3The unit packing department wasnot in existence at that time.The employees in the two plants of the Company are engaged inreceiving parts, storing those parts in bins within the plant, and thenshipping those parts out on ordersThese employeesare sometimesclassified as stock pickers and shipping clerks.They are actuallyengaged in the receiving and shipping of automobile partsIn addi-tion, there are employed in one of the plants a group called the "unitpacking department," consisting of a crew of female employeesTheyare engaged in placingsmallparts in protective wrappings or con-tainers.These are the same parts handled by the other employeesin the plantThese employees are eligible to membership in theUnionWe conclude', therefore, that the 'employees in the unit packingdepartment are doing substantially the same kind of work as thatengaged in by the other employeesWe accordingly find that theyshould be included in the unit 4We find that all employees in the two plants of the Company locatedat East Point, Georgia, and at the corner of Marietta Street and JonesAvenue, Atlanta, Georgia, including the unit packing department,but excluding supervisors, office workers, and plant protection em-ployees of watchmen, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in saidDirection-3 SeeMatte, of Chi yile,Moto)Parts Cot poration Division of Chrysler CorporationandUnited Automobile Workers of America,34 N L R B 482 The record shows thataside from the "unit packing department"the classifications of employees in the presentunit are substantially the same as those in the prior unit4 SeeMatte) of Chrysler Motor Parts CorporationandInternationalUnion, UnitedAutomobile,Aircraft and Ag,wcaltural ImplementWorkers of America, affiliated withthe C 10, 38 N L R B 1379 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe pay roll of June 1, 1942, introduced in evidence, contains thenames of five employees who had been laid off since June 1, 1942,because of a drastic reduction of the Company's businessNo onehas been hired in their placesThey are L R Godby, L C PopeC 0 Gilland, M T. Reese, and C G Buchanan The Company, ifbusiness warrants, intends to recall these employees to -v orkIn ac-cordance with oni usual practice, we find that Godby, Pope, Gilland,Reese, and Buchanan, as well as all othei tempoiaiily laid-off em-ployees, are eligible to voteThree persons' names do not appear on the June 1 pay iollTheCompany states that these employees, who are Walton, Howaid Smith.and Alexander, are no longer employees of the CompanyWaltonjoined they armed forces, Alexander quit, and Smith had been tempo-rarily employed for a specific fob' In accordance with our usual prac-ticewe find that Walton is eligible to vote, and Alexander is noteligible to voteSince Smith was hired for temporary work and itappears that the Company never intended to employ him permanently,we find that he is not eligible to voteDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Laboi Rela-tions Act, and pursuant to Ai title III, Section 8, of National LaboiRelations Board Rules and Regulations-Seises 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with Chiysler MotorParts Corporation Division of Chrysler Corporation, Atlanta, Georgia.an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by United Automobile, Agricultural and Air-craftWorkers of America, C. I O. for the purposes of collectivebargaining